Citation Nr: 1742622	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-15 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial rating for lumbar strain with degenerative disc disease and neuroforaminal stenosis, rated noncompensable prior to August 10, 2011 and 10 percent disabling therefrom.  

2.  Entitlement to a higher initial evaluation for right lower extremity radiculopathy associated with lumbar strain with degenerative disc disease and neuroforaminal stenosis, currently evaluated as 20 percent disabling from May 5, 2016.    

3.  Entitlement to a higher initial evaluation for left lower extremity radiculopathy associated with lumbar strain with degenerative disc disease and neuroforaminal stenosis, currently evaluated as 20 percent disabling from May 5, 2016.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from January 2000 to October 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, granted service connection for lumbar strain with degenerative disc disease and neuroforaminal stenosis, and assigned a noncompensable initial rating, effective from December 22, 2008.

This case was previously remanded by the Board in February 2014 and April 2016.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.

In a March 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted a 10 percent staged initial rating for the lumbar strain with degenerative disc disease and neuroforaminal stenosis, effective from August 10, 2011.  As the increase did not satisfy the appeal in full, the issue remains on appeal and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

The March 2017 rating decision also granted separate service connection for radiculopathy, right lower extremity associated with lumbar strain with degenerative disc disease and neuroforaminal stenosis, and assigned a 20 percent rating with an effective date of May 5, 2016, and granted entitlement to service connection for radiculopathy, left lower extremity associated with lumbar strain with degenerative disc disease and neuroforaminal stenosis, and assigned a 20 percent rating with an effective date of May 5, 2016.  The Board finds that the initial ratings for service-connected radiculopathy of the right lower extremity and left lower extremity are part and parcel of the claim for a higher disability rating for the service-connected lumbar strain with degenerative disc disease and neuroforaminal stenosis.  See 38 C.F.R. § 4.71a, General Rating for Diseases and Injuries of the Spine, Note 1.  Therefore, the issues are on appeal as shown on the title page of this decision. 

In March 2013, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disabilities at issue render her unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


FINDINGS OF FACT

1.  Prior to August 10, 2011, the Veteran's lumbar strain with degenerative disc disease and neuroforaminal stenosis was manifested by subjective complaints of pain but with objective findings of normal range of motion, without evidence of painful motion, tenderness, muscle guarding, or muscle spasm.  

2.  From August 10, 2011, the Veteran's lumbar strain with degenerative disc disease and neuroforaminal stenosis has been manifested by chronic low back pain with motion, but not by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or by forward flexion limited to 30 degrees or less; or ankylosis of the spine.

3.  The Veteran's radiculopathy of the right lower extremity is more comparable to moderate incomplete paralysis, but not severe incomplete paralysis.

4.  The Veteran's radiculopathy of the left lower extremity is more comparable to moderate incomplete paralysis, but not severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable initial rating for lumbar strain with degenerative disc disease and neuroforaminal stenosis prior to August 10, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.17a. Diagnostic Codes 5424, 5003 and 5237 (2016).  

2.  The criteria for entitlement to an initial disability rating in excess of 10 percent for lumbar strain with degenerative disc disease and neuroforaminal stenosis from August 10, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.17a. Diagnostic Codes 5424 and 5237 (2016).  

3.  The criteria for entitlement to an initial disability rating in excess of 20 percent for right lower extremity radiculopathy associated with lumbar strain with degenerative disc disease and neuroforaminal stenosis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8521 (2016).  

4.  The criteria for entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy associated with lumbar strain with degenerative disc disease and neuroforaminal stenosis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8521 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

General Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Legal Criteria for Increased Rating for Lumbar Strain

The Veteran seeks a higher initial rating for lumbar strain with degenerative disc disease and neuroforaminal stenosis.  The Veteran's service-connected lumbar spine disability has been rated as noncompensable from December 22, 2008, the effective date of the award of service connection through August 9, 2011, and as 10 percent disabling from August 10, 2011 to the present.  The Veteran's service-connected back disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237.  A hyphenated diagnostic code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional diagnostic code is shown after the hyphen.  

Degenerative diseases of the spine are evaluated under The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  For purposes of DC 5003, the lumbar vertebrae are considered a group of minor joints.  See 38 C.F.R. § 4.45.

38 C.F.R. § 4.71a also provides for ratings for intervertebral disc syndrome (IVDS) under Diagnostic Code 5243.  Diagnostic Code 5243 directs that intervertebral disc syndrome be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in a higher evaluation.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating is assigned when incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is assigned when incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is assigned when incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  

Note 1 for Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Veteran's lumbar strain is also rated under Diagnostic Code 5242, which directs the rater to also see Diagnostic Code 5003.  Diagnostic Code 5003 provides:

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, degenerative arthritis will warrant a 10 percent rating with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  See Id.  

"Structurally, [Diagnostic Code] 5003 is composed of three parts, each of which addresses how to evaluate arthritic pain in a different situation: (1) When it results in limitation of motion that is compensable under a [Diagnostic Code] that rates according to limitation of motion; (2) when it results in limitation of motion that is noncompensable under a [Diagnostic Code] that is applicable to the joint involved; and (3) when it does not result in limitation of motion."  See Mitchell v. Shinseki, 25 Vet. App. 32, 39 (2011) (citing Hicks, 8 Vet. App. at 420).

Analysis - Increased Rating for Lumbar Strain prior to August 10, 2011

The Veteran's service-connected lumbar spine disability is rated as noncompensable from December 22, 2008 through August 9, 2011.  

The Veteran was provided a VA examination in May 2009.  The VA examiner interviewed the Veteran and conducted an in-person examination.  The Veteran stated she had pain in her lumbar spine.  Upon both active and passive range-of-motion testing the Veteran had forward flexion to 90 decrees, extension to 30 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  The Veteran did not express pain during the range-of-motion examination and repetitive testing showed no additional functional loss.  The VA examiner noted the Veteran's gait was normal. 

In evaluating the evidence of record, the Board finds that a compensable rating prior to August 10, 2011 is not warranted.

The May 2009 VA examination showed that the Veteran's lumbar spine had normal range-of-motion initially and upon repetitive use testing.  An examination of the lumbar spine revealed no evidence of guarding or tenderness.  The May 2009 VA examiner noted the Veteran's gait was normal.  Accordingly, a compensable rating is not warranted prior to August 10, 2011 under Diagnostic Code 5242.  As noted above, the general schedule for rating spine disabilities provides a compensable (10 percent) rating where there is either limitation of motion as described in the rating criteria, or, muscle spasm, guarding, or localized tenderness.  Here, none of those factors were demonstrated at the May 2009 VA examination.  

Additionally, a compensable rating is not warranted for limitation of motion under Diagnostic Code 5003.  The Board has considered the Veteran's reported back symptoms during the May 2009 VA examination, including her reports of pain in her lumbar spine.  While the Veteran is competent to report such symptoms and the Board finds these statements credible, the May 2009 VA examination report lacked any objective findings to confirm limitation of motion of the lumbar spine.  Specifically, the examiner did not note objective evidence of painful motion.  See 38 C.F.R. § 4.59.  Moreover, upon examination, the VA examiner found that the joint function of the lumbar spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

Standing alone, the Veteran's subjective reports of painful motion do not constitute "limitation of motion...objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion" under the mandatory, plain language of Diagnostic Code 5003.  The regulatory language does not state that subjective complaints of pain, standing alone, warrant a compensable rating, but that those subjective reports must be objectively confirmed in some fashion.  Some examples of findings of painful motion would be facial expressions, wincing, etc., on pressure or manipulation of the spine.  See 38 C.F.R. § 4.59.  The May 2009 VA examination showed no objective confirmation; the VA examiner clearly stated "without pain," and the Veteran's range-of-motion was noted as normal initially and upon repetitive use.  

The Board acknowledges that the Veteran reported painful motion during the May 2009 VA examination.  However, while pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell, 25 Vet. App. at 36-38.  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Id. at 11.  Although the Veteran complained of low back pain, as discussed above, her lumbar spine range-of-motion was within normal limits during the May 2009 VA examination.  Furthermore, the objective, clinical findings showed that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Therefore, the Board finds that a compensable rating is not warranted for functional loss based on the Veteran's complaints of pain.  See 38 C.F.R. §§ 4.40, 4.59; DeLuca, 8 Vet. App. at 205-206; Schafrath, 1 Vet. App. at 592; VAOPGCPREC 9-98.            

The Board therefore finds that the criteria for a higher rating, prior to August 10, 2011, for the Veteran's lumbar strain with degenerative disc disease and neuroforaminal stenosis have not been met.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis - Increased Rating for Lumbar Strain from August 10, 2011

The Veteran's service-connected lumbar spine disability is rated as 10 percent disabling from August 10, 2011, based on chronic low back pain with motion.  See March 2017 rating decision.   

The Veteran was provided a VA physical therapy evaluation in August 2011.  The examiner interviewed the Veteran and conducted an in-person examination.  The Veteran reported constant, stabbing pain in her lower back that radiated to her lower extremities at times.  Upon range-of -motion testing the Veteran had forward flexion to 70 degrees, extension to 20 degrees, bilateral rotation to 20 degrees and bilateral flexion to 15 degrees.  

The Veteran was provided a VA back examination in May 2016.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported flare-ups in her thoracolumbar spine that cause pain in her low back which occasionally causes her to stoop or limp.  Upon range-of-motion testing the Veteran had forward flexion to 90 degrees, extension to 30 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  The VA examiner noted pain during the range-of-motion testing and noted it does not result in/cause functional loss.  The Veteran did not have additional loss of function or range-of-motion after repetitive use or ankylosis of the spine.  The VA examiner stated the Veteran had intervertebral disc syndrome with no episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  

Concerning the range of motion findings of the joint at issue, the Board notes that the VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  There is no indication that the range of motion testing was performed other than on weight bearing.  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

Thus, the record does not show that the Veteran met the requirements for an initial rating in excess of 10 percent under Diagnostic Code 5237 at any time since August 10, 2011.  Specifically, the Veteran has not demonstrated abnormal range-of-motion of the lumbar spine as described in the criteria for any rating in excess of 10 percent, including after repetitive use testing.  Furthermore, the record is absent for evidence of ankylosis of any portion of the thoracolumbar spine.  

The Board has considered whether a higher initial rating is warranted under other applicable diagnostic codes.  Diagnostic Code 5243 provides ratings in excess of 10 percent where there is evidence of intervertebral disc syndrome with incapacitating episodes.  However, the Veteran has not argued and the record does not reflect that she has had incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during any period on appeal.  Therefore, a 20 percent rating under Diagnostic Code 5243 is not for application, and the Veteran is not entitled to an initial rating in excess of 10 percent under that diagnostic code.  

The Board also considered whether a disability rating in excess of 10 percent would be warranted on the basis of additional functional impairment and loss pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, and Deluca, 8 Vet. App. at 202.  The Board finds that the assigned 10 percent disability rating contemplates the Veteran's disability picture, to include functional impairment and loss due to pain, flare-ups and repetitive use.  In this respect, the May 2016 VA examination report shows that the Veteran was able to complete repetitive use testing with no additional loss of function or range-of-motion.  While there was pain on movement, there was no additional limitation in range-of-motion testing.  

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of her service-connected lumbar strain with degenerative disc disease and neuroforaminal stenosis at issue and notes that her lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has been found to be entitled to by the Board.  However, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  The Veteran has not been shown to have the requisite expertise or knowledge to be deemed competent to assess her disability level pursuant to Diagnostic Code rating criteria.  As such, while the Board accepts the Veteran's statements with regard to the matters she is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

The Board therefore finds that the criteria for a higher rating, from August 10, 2011, for the Veteran's lumbar strain with degenerative disc disease and neuroforaminal stenosis have not been met at any time during the period.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
      
Initial Rating for Radiculopathy

As noted in the introduction, the Veteran's radiculopathy of the left lower extremity and radiculopathy of the right lower extremity are each assigned an initial rating of 20 percent effective May 5, 2016 under diagnostic code 8521.

The Veteran was provided a VA examination in May 2009.  The VA examiner interviewed the Veteran and conducted an in-person examination.  The May 2009 VA examination report shows that the sensory examination was normal, reflexes were 2+, and muscle strength testing was 5/5 in all areas tested.  The May 2009 VA examiner did not diagnose radiculopathy.  

The VA treatment records show that the Veteran was provided a VA neurology consultation in August 2011.  The consultation report shows that the sensory examination was normal, reflexes were 2+, and muscle strength was 5/5 in all areas tested.  The VA examiner determined that the Veteran did not have radiculopathy.  

The Veteran was provided a VA examination in May 2016.  The May 2016 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  Upon examination the Veteran was diagnosed with bilateral lower extremity radiculopathy.  The report notes moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness of the lower extremities.  The severity of the radiculopathy was noted as moderate.  

Under Diagnostic Code 8521, a maximum schedular rating of 40 percent is awarded for complete paralysis of the external popliteal nerve.  Complete paralysis is manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  When there is incomplete paralysis, a 30 percent rating is in order for severe disability.  Moderate incomplete paralysis warrants a 20 percent rating.  See 38 C.F.R. § 4.124a, DC 8521 (2016).  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

In this case, the Board finds that the radiculopathy of each lower extremity is more comparable to the moderate incomplete paralysis and not severe incomplete paralysis.  The Board recognizes the Veteran's complaints of pain and numbness, but attributes great probative value to the May 2016 VA examination report concerning the severity of the radiculopathy.  The May 2016 VA examiner determined that there was moderate intermittent pain, numbness, and paresthesias/dysesthesias.  The report does not reflect incomplete paralysis to a severe degree.  Muscle strength testing was 5/5 in all areas tested, reflexes were normal and light touch was normal.  Accordingly, initial ratings in excess of 20 percent for right and left lower extremity radiculopathy are not warranted.  

The Board acknowledges, that during the May 2009 VA examination, the Veteran reported occasional radiation down her bilateral lower extremities to the level of the knees, particularly with prolonged standing and the March 2017 rating decision assigned the 20 percent disability ratings effective May 5, 2016, the date of the Veteran's second VA examination.  Concerning the existence of radiculopathy prior to May 5, 2016, the Board recognizes that the Veteran described symptoms of radiculopathy during the May 2009 VA examination.  However, the May 2009 VA examination and August 2011 consultation completed thorough testing of the lower extremities without finding clinical evidence of radiculopathy and are assigned greater probative value than the Veteran's statements regarding her symptoms as she is not shown to have the medical expertise or knowledge to diagnose a neurological disability.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Therefore, the claims for entitlement to initial ratings in excess of 20 percent for radiculopathy, right lower extremity, and radiculopathy, left lower extremity are denied.  In addition, there is no identifiable period that would warrant ratings in excess of 20 percent.  See Fenderson, supra.  In light of the above, a preponderance of the evidence is against the claims.  The benefit-of-the-doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to a compensable initial disability rating prior to August 10, 2011, for lumbar strain with degenerative disc disease and neuroforaminal stenosis is denied.

Entitlement to an initial disability rating in excess of 10 percent, from August 10, 2011, for lumbar strain with degenerative disc disease and neuroforaminal stenosis is denied.

Entitlement to an initial disability rating in excess of 20 percent for right lower extremity radiculopathy associated with lumbar strain with degenerative disc disease and neuroforaminal stenosis is denied.

Entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy associated with lumbar strain with degenerative disc disease and neuroforaminal stenosis, is denied




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


